Name: Commission Regulation (EEC) No 571/80 of 6 March 1980 clarifying Regulation (EEC) No 2908/79 with regard to protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 62/ 18 Official Journal of the European Communities 7. 3 . 80 COMMISSION REGULATION (EEC) No 571/80 of 6 March 1980 clarifying Regulation (EEC) No 2908/79 with regard to protective measures applicable to imports of preserved mushrooms HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 2908/79 is replaced by the following : '2. Where applications for licences are made by persons who did not import the product in ques ­ tion from the People's Republic of China or from the Republic of Korea in 1977, such applications shall be granted in each Member State up to a limit of 2 % of the overall quantity in respect of which import licences may be issued in that Member State pursuant to paragraph 1 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 2999/79 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 2908/79 of 21 December 1979 (3 ) temporarily provided for certain derogations from Regulation (EEC) No 1 102/78 (4), with the aim of determining the quanti ­ ties of preserved mushrooms which may be imported in the short term from the People's Republic of China and from the Republic of Korea ; Whereas, however, experience has revealed certain difficulties of interpretation with regard to Article 1 (2) of Regulation (EEC) No 2908 /79 which have arisen in particular from differences among the various language versions ; whereas it is necessary, therefore , to clarify the relevant Article, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 March 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 73 , 21 . 3 . 1977 , p . 1 . (2) OJ No L 341 , 31 . 12 . 1979, p . 1 . (} ) OJ No L 326, 22. 12 . 1979, p . 28 . (4) OJ No L 139, 26 . 5 . 1978 , p . 26 .